IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 96-10122
                         (Summary Calendar)
                         __________________


JOHN DOWD BEARD,

                                        Plaintiff-Appellant,


                               versus


STATE OF TEXAS; DISTRICT ATTORNEY'S
OFFICE, Dallas County; ET AL.,

                                        Defendants-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    (USDC No. 3:94-CV-2619-D)
                       - - - - - - - - - -
                           May 15, 1996

Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Appellant John Beard contends that the district court abused

its discretion by dismissing his civil rights action as frivolous

pursuant to 28 U.S.C. § 1915(d).        Beard's contention that the

district court erred by relying on his answers to interrogatories

has no arguable merit.   See Eason v. Thaler, 14 F.3d 8, 9 (5th Cir.

1994).   His claim that he is entitled to relief because he was


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
arrested on a charge of possessing more than 28 grams of cocaine

with intent to deliver, but indicted for and convicted of such

possession involving only one-half gram of cocaine, lacks merit as

a matter of law.   See United States v. Saunders, 476 F.2d 5, 7 (5th

Cir. 1973); Eason, id.2

JUDGMENT AFFIRMED.




     2
         Beard's motion to supplement his brief is granted.

                                  2